1 LOUIS R. MILLER (State Bar No. 54141)
  smiller@millerbarondess.com
2 MIRA HASHMALL (State Bar No. 216842)
  mhashmall@millerbarondess.com
3 EMILY A. RODRIGUEZ-SANCHIRICO (State Bar No. 311294)
  esanchirico@millerbarondess.com
4 MILLER BARONDESS, LLP
  1999 Avenue of the Stars, Suite 1000
5 Los Angeles, California 90067
  Telephone: (310) 552-4400
6 Facsimile: (310) 552-8400
7 Attorneys for Defendant
  COUNTY OF LOS ANGELES
8
9                             UNITED STATES DISTRICT COURT
10              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 VANESSA BRYANT, a California                    CASE NO. 2:20-cv-09582-JFW(Ex)
   resident,
13
                                                   STIPULATION TO EXTEND TIME
14                   Plaintiff,                    TO RESPOND TO INITIAL
                                                   COMPLAINT & SET BRIEFING
15
                v.                                 SCHEDULE
16
     COUNTY OF LOS ANGELES, a                      Complaint Served: September 24, 2020
17
     public entity; LOS ANGELES
18   COUNTY SHERIFF’S                              Case Removed: October 19, 2020
     DEPARTMENT, a public entity; ALEX
19                                                 Current Response Date for County/
     VILLANUEVA, as Sheriff of the
20   County of Los Angeles and as an               LASD: October 26, 2020
21   individual; and DOES 1-100, inclusive,
                                                   Current Response Date for Sheriff Alex
22                   Defendants.                   Villanueva: November 13, 2020

23                                                 New [Proposed] Response Date:
24                                                 November 17, 2020

25                                                 Assigned to the Hon. John F. Walter
                                                   and Magistrate Judge Charles F. Eick
26
27
28
     479471.2                                                    Case No. 2:20-cv-09582-JFW(Ex)
           STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT & SET BRIEFING SCHEDULE
 1              Plaintiff Vanessa Bryant (“Plaintiff”) and Defendants County of Los Angeles,
 2 Los Angeles County Sheriff’s Department, and Alex Villanueva, as Sheriff of the
 3 County of Los Angeles and as an individual (collectively, “Defendants”) (together
 4 with Plaintiff, the “Parties”), by and through their respective counsel of record,
 5 hereby stipulate as follows:
 6              WHEREAS, Plaintiff filed the Complaint in Los Angeles County Superior
 7 Court, Case No. 20STCV35884 (the “State Court Case”), on September 17, 2020;
 8              WHEREAS, Plaintiff served Defendants County of Los Angeles and
 9 Los Angeles County Sheriff’s Department with the Complaint in the State Court
10 Case on September 24, 2020;
11              WHEREAS, Defendants removed the State Court Case to this Court on
12 October 19, 2020;
13              WHEREAS, Defendant Alex Villanueva, in both his individual capacity and
14 his official capacity as the Sheriff of Los Angeles County, accepted service of the
15 Complaint on October 23, 2020;
16              WHEREAS, the current deadline for the County of Los Angeles and the
17 Los Angeles County Sheriff’s Department to respond to the Complaint is
18 October 26, 2020;
19              WHEREAS, the current deadline for Sheriff Alex Villanueva to respond to
20 the Complaint is November 13, 2020;
21              WHEREAS, in accordance with Local Rule 8-3, Plaintiff has agreed to allow
22 Defendants additional time to respond to the Complaint;
23              WHEREAS, the Parties believe it would be beneficial to set a briefing
24 schedule for Defendants’ potential motion(s) to dismiss, in the event motion practice
25 cannot be averted through meet and confer efforts between the parties, in
26 accordance with Local Rule 7-3;
27              WHEREAS, the Parties wish to align the deadlines of all Defendants to
28 respond to the Complaint, allow adequate time for briefing of potentially complex
     479471.2                                                    Case No. 2:20-cv-09582-JFW(Ex)
           STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT & SET BRIEFING SCHEDULE
 1 issues on the motion to dismiss, and manage the motion to dismiss briefing schedule
 2 in relation to the Thanksgiving holiday weekend;
 3              WHEREAS, no party has previously requested an extension with respect to
 4 any of the matters discussed herein.
 5      IT IS HEREBY STIPULATED AND AGREED BY AND BETWEEN THE
 6         PARTIES AND THEIR RESPECTIVE ATTORNEYS AS FOLLOWS:
 7              1.    The last day for Defendants to file and serve their response(s) to the
 8                    Complaint shall be November 17, 2020.
 9              2.    If Defendants file motion(s) to dismiss, the Parties will adhere to the
10                    following briefing schedule:
11                        Defendants shall file their motion(s) to dismiss on or before
12                          November 17, 2020;
13                        Plaintiff shall file her opposition(s) on or before December 11,
14                          2020; and
15                        Defendants shall file their reply brief(s) on or before
16                          December 21, 2020.
17              3.    The Parties agree that the hearing on Defendants’ motion(s) to dismiss
18                    shall be set for January 4, 2021 at 1:30 p.m., or on a later date that is
19                    convenient for the Court.
20
21 DATED: October 23, 2020                    MUNGER, TOLLES & OLSON LLP
22
23
                                              By:    /s/ Luis Li
24
                                                     LUIS LI
25                                                   Attorneys for Plaintiff
26                                                   VANESSA BRYANT

27
28
     479471.2
                                               3                 Case No. 2:20-cv-09582-JFW(Ex)
           STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT & SET BRIEFING SCHEDULE
1 DATED: October 23, 2020                   MILLER BARONDESS, LLP
2
3
                                            By:   /s/ Mira Hashmall
4
                                                  MIRA HASHMALL
5                                                 Attorneys for Defendant
6                                                 COUNTY OF LOS ANGELES

7
8 DATED: October 23, 2020                   LOS ANGELES COUNTY COUNSEL
9
10
                                            By:   /s/ Jonathan C. McCaverty
11
                                                  JONATHAN C. McCAVERTY
12                                                Attorneys for Defendants
13                                                LOS ANGELES COUNTY SHERIFF’S
                                                  DEPARTMENT and
14                                                ALEX VILLANUEVA, as Sheriff of the
15                                                County of Los Angeles and as an
                                                  individual
16
17
18
19
20
21
22
23
24
25
26
27
28
     479471.2
                                               4                 Case No. 2:20-cv-09582-JFW(Ex)
           STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT & SET BRIEFING SCHEDULE
1                                  SIGNATURE ATTESTATION
2               The other signatories listed, and on whose behalf the filing is submitted,
3 concur in the filing’s content and have authorized the filing.
4
5 DATED: October 23, 2020                     MILLER BARONDESS, LLP
6
7
                                              By:   /s/ Mira Hashmall
8
                                                    MIRA HASHMALL
9                                                   Attorneys for Defendant
10                                                  COUNTY OF LOS ANGELES

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     479471.2
                                               5                 Case No. 2:20-cv-09582-JFW(Ex)
           STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT & SET BRIEFING SCHEDULE
